United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William D. Davis, III, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1075
Issued: March 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 13, 2015 appellant, through counsel, filed a timely appeal from a December 12,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective December 15, 20142 as she no longer had any
residuals or disability causally related to her accepted February 19, 2008 employment-related
injury.

1
2

5 U.S.C. § 8101 et seq.

OWCP noted December 15, 2015 as the date of termination of benefits. However, this is a scrivener’s error and
should be December 15, 2014.

FACTUAL HISTORY
On February 19, 2008 appellant, then a 50-year-old mail processor, filed an occupational
disease claim (Form CA-2) indicating that her bilateral shoulder pain, neck pain, and low back
pain were sustained as a result of her federal employment. OWCP accepted the claim for
aggravated irregular disc bulge aggravated degenerative disc disease, and aggravated C5-6
radiculopathy.
By decision dated October 6, 2009, appellant received a schedule award for two percent
right upper extremity impairment and two percent left lower extremity impairment. The date of
maximum medical improvement was September 14, 2009 and the award ran for 12 weeks, for
the period September 15 to December 7, 2009.
Appellant has received compensation benefits for total disability on the periodic rolls due
to her work-related conditions since September 21, 2011.
Appellant was referred by OWCP for a second opinion evaluation to determine his work
capacity and disability.
In an April 10, 2014 report, Dr. Richard R. Harris, a Board-certified orthopedic surgeon
and OWCP referral physician, reviewed the statement of accepted facts (SOAF) and appellant’s
medical records and set forth examination findings. He noted that she presented in a wheelchair
carrying a cane and was wheeled into the room by her sister. Dr. Harris noted that appellant had
a well healed scar anteriorly on her neck with full range of motion.3 There was decreased
abduction and decreased extension and flexion of the right shoulder. Tenderness to palpation
was present anteriorly in the right shoulder. The left shoulder had full range of motion as did the
elbows, wrists, fingers, hips, knees, and ankles. Dr. Harris noted that appellant demonstrated
difficulty rising from the wheelchair and was unable to toe and heel walk. He concluded that the
accepted conditions had not returned to baseline levels since the original injury. Dr. Harris
opined that a functional capacity evaluation (FCE) was needed to address appellant’s work
capacity and to determine maximum medical improvement.
In an April 30, 2014 report, Dr. Robert L. Pearlman, a Board-certified neurologist,
determined that appellant’s chronic and persistent problems with her neck had resulted in profuse
arthritic changes which impacted her ability to walk because of compression on her spinal cord.
He opined that this chronic, long-term injury resulted from her job of lifting heavy packages, and
caused her symptomatology to begin.
On May 21, 2014 appellant underwent the requested FCE. The results reflected an
inconsistent effort by appellant and therefore were to be interpreted as a minimum level of
function, not representative of her true potential capabilities. Appellant was assessed as being
able to perform a minimum light physical demand work. In a June 2, 2014 report, Dr. Harris
opined that, based on the FCE results, which showed minimal effort, she could perform
permanent light-duty work with restrictions for four hours a day.
3

The record indicates that appellant underwent a cervical surgery performed by Dr. Carter Morris, a Boardcertified neurosurgeon, in October 1999. Specific details regarding this surgery are not of record.

2

On August 29, 2014 OWCP received a report of investigation from the employing
establishment’s Office of Inspector General (OIG). The report covered the period October 29,
2013 to August 27, 2014. The video revealed appellant driving, walking, pushing, lifting,
bending, and running errands, without any presentation of pain. The OIG advised that
Dr. Pearlman had declined to review the copy of the surveillance video delivered to his office on
August 12, 2014. However, on August 27, 2014 he opined that appellant was unable to work.
In his August 27, 2014 report, Dr. Pearlman noted neurological findings pertaining to the
arms and neck. He noted that it was harder for appellant to get up out of the chair, but she was
able to do it. Dr. Pearlman provided an assessment of cervical spondylitic myelopathy and noted
that she would undergo cervical surgery with Dr. Carter Morris, a Board-certified neurosurgeon.
He also opined that appellant was totally disabled.
On September 16, 2014 OWCP requested that Dr. Pearlman clarify appellant’s current
medical status and disability based on an updated SOAF, his review of the surveillance video,
and his examination. Also on September 16, 2014 it requested that Dr. Harris provide a
supplemental report based on his review of the surveillance video and the updated SOAF.
Appellant and her counsel were copied on these September 16, 2014 letters.
In a September 18, 2014 letter, Dr. Pearlman noted that appellant had cervical surgery on
September 15, 2014 performed by Dr. Morris at St. Vincent’s Hospital. He noted Dr. Morris
would be a better person to answer OWCP’s questions as he had not seen her postoperatively.
In an October 6, 2014 report, Dr. Harris reviewed the surveillance video of appellant’s
activities and opined that all of the accepted conditions had resolved. He opined that the
subjective findings outweigh the objective findings and that there was evidence of malingering
or symptom magnification. Dr. Harris opined that appellant had reached maximum medical
improvement, she did not require any modified duties or work enhancements, and she should be
returned to employment performing her mail processor duties as outlined in the updated SOAF.
On October 29, 2014 OWCP notified appellant of a proposal to terminate her medical
and wage-loss compensation benefits based on the opinion of Dr. Harris, the second opinion
physician, who had opined, after reviewing all the medical documentation and surveillance video
footage and completing a physical examination, that the residuals of the accepted work-related
aggravated L4-5 irregular disc bulge, aggravated L4-5 degenerative disc disease, and aggravated
C5-6 radiculopathy conditions had ceased and she was no longer disabled from work as a result
of the accepted conditions. Appellant was afforded 30 days to submit additional information.
In a November 25, 2014 letter, counsel argued that the evidence established that appellant
was disabled due to her on-the-job injuries. He contended that Dr. Pearlman’s April 30, 2014
note supported that she had objective symptoms from her injuries which made her disabled.
Counsel noted that appellant had neck surgery on September 15, 2014 and again on
November 21, 2014 due to her work injuries.
OWCP received further evidence on December 1, 2014 including a September 15, 2014
operative report for anterior cervical discectomy and fusion at C3-4 and a cervical myelogram
dated November 11, 2014.

3

In a September 28, 2011 report, Dr. Pearlman had discussed the development of several
conditions which caused disability from work. He had examined appellant many times since
2000. Appellant had experienced consistent problems involving her neck and back due to
arthritic change, as well as cervical radiculopathy due to a herniated disc. Dr. Pearlman noted
that he had written several letters where he has elaborated on her conditions. He opined that
appellant’s conditions were progressive and unremitting and that she was totally disabled from
working.
In a later April 30, 2014 report, Dr. Pearlman diagnosed cervical spondylitic myelopathy
and opined a significant need for surgical decompression. He noted that he had been addressing
this issue with appellant’s workman’s compensation provider for over a decade and believed that
her condition was causally related to her work injury. A duplicate copy of Dr. Pearlman’s
August 27, 2014 report was also received.
October 1 and November 18, 2014 postoperative status reports of appellant’s surgical
procedure were provided by Dr. Morris. In a November 20, 2014 report, Dr. Morris noted that
she had surgery scheduled for the next day and would continue to be out of work. He also
provided her current restrictions.
By decision dated December 12, 2014, OWCP terminated appellant’s medical benefits
and compensation for wage loss effective December 15, 2014 finding that the weight of the
medical evidence rested with the opinion of Dr. Harris.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
her employment, OWCP may not terminate compensation without establishing that the disability
had ceased or that it was no longer related to the employment.4 OWCP’s burden of proof
includes the necessity of furnishing rationalized medical opinion evidence based on a proper
factual and medical background.5 Furthermore, the right to medical benefits for an accepted
condition is not limited to the period of entitlement for disability. To terminate authorization for
medical treatment, OWCP must establish that a claimant no longer has residuals of an
employment-related condition that requires further medical treatment.6
ANALYSIS
OWCP accepted that appellant sustained aggravated irregular disc bulge at L4-5,
aggravated degenerative disc disease at L4-5, and aggravated C5-6 radiculopathy due to her
May 11, 1995 work injury. Appellant received compensation on the periodic rolls for total
disability since September 21, 2011.
4

Jason C. Armstrong, 40 ECAB 907 (1989).

5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

4

Dr. Pearlman, appellant’s treating neurologist, opined in his April 30, 2014 report that
appellant’s neck problem progressed to the point where she required surgery. Dr. Harris,
OWCP’s second opinion physician, opined in his June 2, 2014 report that her accepted
conditions had not returned to baseline levels since the original injury. After appellant
completed an FCE on May 21, 2014, which was noted to be minimum level of function as she
had not performed with determine consistent effort, Dr. Harris concluded on June 2, 2014 that
she could perform permanent light-duty work with restrictions at four hours per day.
OWCP subsequently obtained a surveillance video of appellant’s activities from
October 29, 2013 to August 27, 2014. Dr. Pearlman continued to opine that she was totally
disabled as a result of her work-related conditions. OWCP requested supplemental opinions
from both Dr. Pearlman and Dr. Harris based on their review of the surveillance video of
appellant’s activities and the SOAF.7
Dr. Pearlman continued to submit reports finding appellant unable to work, but declined
to offer any opinion based on his review of the surveillance video of her activities from
October 29, 2013 to August 27, 2014 or the updated SOAF. While he noted in his April 30,
2014 report that her cervical spondylitic myelopathy and the need for surgical decompression
were causally related to her work injury, he failed to explain his medical reasoning for
supporting causal relationship between the May 11, 1995 injury and the surgery at the C3-4
level, a condition not accepted by OWCP. As such, the Board finds his of opinion diminished
probative value.8
The remainder of the medical evidence, including the diagnostic studies and operative
report, fail to offer any opinion regarding the cause of appellant’s current condition and is of
limited probative value on the issue of causal relationship.9 Dr. Morris offers no opinion on the
causal relationship of appellant’s current neck condition and the two surgeries performed at the
C3-4 level. The Board has held that medical evidence without an opinion regarding the cause of
an employee’s condition is of limited probative value.10 Thus, Dr. Morris’ reports are of
diminished probative value.
Following his review of the surveillance video of appellant’s activities for the period
October 29, 2013 to August 27, 2014 in conjunction with his previous examination findings and
reports, which included the FCE, Dr. Harris opined that the residuals of the accepted workrelated aggravated L4-5 irregular disc bulge, aggravated L4-5 degenerative disc disease and
7

The Board has held that a claimant should be advised if a surveillance video is provided to a physician. If the
claimant requests a copy of the videotape, one should be made available and the claimant should give a reasonable
opportunity to offer any comment or explanation regarding the accuracy of the recording. See D.B., Docket No. 140451 (issued August 12, 2014). Although appellant and counsel were advised on September 16, 2014 that
surveillance video was sent to Drs. Perlman and Harris, neither requested a copy of the video prior to OWCP’s
December 12, 2014 decision.
8

Deborah L. Beatty, 54 ECAB 340 (2003).

9

C.B., Docket No. 09-2027 (issued May 12, 2010).

10

Id.; Ellen L. Noble, 55 ECAB 530 (2004).

5

aggravated C5-6 radiculopathy conditions had ceased and appellant was no longer disabled from
work as a result of the accepted conditions.
The Board has reviewed the opinion of Dr. Harris and finds that it has reliability,
probative value, and convincing quality with respect to its conclusions regarding the relevant
issue in the present case.11 Dr. Harris’ opinion is based on a proper factual and medical history
and he thoroughly reviewed the SOAF, the medical records, and a copy of a surveillance video.12
He provided medical rationale for his opinion that the work-related conditions of aggravated
L4-5 irregular disc bulge, aggravated L4-5 degenerative disc disease, and aggravated C5-6
radiculopathy conditions had resolved. In his reports of April 10, June 2, and October 6, 2014,
Dr. Harris determined that appellant’s symptoms and physical examination were invalid. He
noted that, based on her presentation of symptoms and the activities she was performing on the
surveillance video during the same time period, she no longer had residuals directly attributable
to her work injury.
The Board finds that Dr. Harris’ opinion constitutes the weight of the medical evidence
and is sufficient to justify OWCP’s termination of benefits for the accepted conditions. The
Board also notes that there are no current reports from appellant’s treating physicians
establishing employment-related disability or supporting any continuing residuals of the accepted
conditions. As noted, appellant’s current neck condition and two surgeries have not been
accepted by OWCP. Because she no longer had residuals or disability related to her accepted
employment conditions, OWCP properly terminated entitlement to compensation and medical
benefits effective December 15, 2014. Accordingly, its decision to terminate appellant’s
compensation and medical benefits is affirmed.13
On appeal, counsel argues the medical records support that appellant’s current neck
condition and need for surgery were due to her work-related injury. He also contends that she
was undergoing physical therapy at the time of the decision. However, as indicated above, none
of appellant’s physicians provided a well-rationalized medical opinion to support that appellant
continued with residuals or disability from her accepted conditions. As previously noted, a neck
condition at C3-4 level has not been accepted by OWCP.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective December 15, 2014 because she no longer had any residuals or
disability causally related to her accepted conditions.

11

See R.W., Docket No. 12-375 (issued October 28, 2013).

12

See Melvina Jackson, 38 ECAB 443 (1987).

13

L.C., Docket No. 12-1177 (issued August 19, 2013).

6

ORDER
IT IS HEREBY ORDERED THAT the December 12, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

